UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------      X

 JONATHAN FLEISIG and CONDOR ALPHA
 ASSET MANAGEMENT,
                                                   19cv8217 (DLC)
                          Plaintiffs,
                                                       ORDER
                - v-

 ED&F MAN CAPITAL MARKETS, INC.,

                          Defendant.
 -------------------------------------- X

DENISE COTE, District Judge:

     In advance of a nonjury trial scheduled to commence on June

28, defendant ED&F Man Capital Markets, Inc.    ("MCM") has filed

an objection to the affidavit constituting the direct trial

testimony of plaintiff Jonathan Fleisig, an objection to the

plaintiffs' proposed findings of fact and conclusions of law,

and a motion in limine that seeks to exclude four of the

plaintiffs' proposed exhibits.     These filings largely address

certain documents not disclosed during discovery that contain

the plaintiffs' damages calculations.    For the following

reasons, MCM's motions are largely granted.

     The plaintiffs filed this action on September 4, 2019, and

by November 29 had amended the complaint three times.      MCM has

filed counterclaims seeking contractual damages from Condor and

Fleisig and enforcement of a guaranty agreement.    At a
